United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 22-1694
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                  Kevin Kerr

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                        Submitted: December 6, 2022
                          Filed: December 9, 2022
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
       Kevin Kerr appeals after a magistrate judge1 issued an order denying without
prejudice his motion seeking discharge from civil commitment, or in the alternative,
to return to a prior facility.

       Upon careful review, we conclude this court lacks jurisdiction over the appeal,
as Kerr did not timely seek review of the magistrate’s order by the district court, and
thus there is no final, appealable order before this court. See 28 U.S.C. §§ 1291
(courts of appeals have jurisdiction over appeals from final decisions of district
courts), 636(b)(1)(A) (allowing district courts to “designate a magistrate judge to hear
and determine any pretrial matter pending before the court”; party may file written
objections to magistrate’s recommendation within 14 days); Fed. R. Civ. P. 72(a)
(party may not assign as error defect in magistrate judge’s order on nondispositive
matter if not timely objected to); United States v. O’Laughlin, 31 F.4th 1042, 1044
(8th Cir. 2022) (concluding district court’s order of reference to magistrate judge
citing § 636(b) and Local Rule 72.1 was not sufficient to convert magistrate’s order
to final order for purposes of § 1291; dismissing appeal for lack of jurisdiction).

      Accordingly, the appeal is dismissed for lack of jurisdiction.
                      ______________________________




      1
       The Honorable David P. Rush, United States Magistrate Judge for the Western
District of Missouri.

                                          -2-